Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Request for Continued Examination filed 10 May 2022, wherein claims 23 and 24 were newly added. Subsequently, claims 1, 3, and 5-24 are pending and presently under consideration in this application.
Response to Amendment
The objection to claim 1, as set forth in paragraph 4 of the previous FINAL office action the merits, is hereby withdraw in view of applicants’ amendment to the same. 
Applicants have amended the base independent claim 1 to recite that the claimed liquid crystal medium “has a negative dielectric anisotropy”, and argue that said amendment sufficiently distinguishes the present claims from that of the prior art of record. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-24 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. (U.S. Patent No. 9,963,637) in view of Manabe et al. (U.S. Patent Application Publication No. 2017/0292072).
Lee et al. discloses a liquid crystalline medium and the corresponding use thereof said liquid crystalline medium in a liquid crystal display device, characterized in that said liquid crystalline medium has a negative dielectric antitropy (see examples), and comprises:
a polymerizable component A) comprising one or more polymerizable compounds, and
a liquid-crystalline host mixture component B), comprising one or more mesogenic or liquid-crystalline compounds,
wherein component B) comprises from 0.01 to 2% of one or more compounds of formula A 
    PNG
    media_image1.png
    225
    825
    media_image1.png
    Greyscale
(column 5, line 50+),
wherein component A) comprises one or more polymerizable compounds of formula I
Ra—B1—(Zb—B2)m—Rb (column 14, line 52) as in the present claim 7,
wherein the polymerizable compounds of formula I include the compounds of formulae M1 through M31 (column 16, line 1+) as in the present claim 8,wherein the component B) additionally comprises one or more compounds of formulae AN or AY which are different from formula A (column 31, line 50+) as in the present claim 9:

    PNG
    media_image2.png
    451
    825
    media_image2.png
    Greyscale
,wherein the component B) additionally comprises one or more compounds of the formulae CY or PY:

    PNG
    media_image3.png
    524
    825
    media_image3.png
    Greyscale
(column 25, line 10+) as in the present claim 10,wherein component B) additionally comprises one or more compounds of formulae ZK or DK:

    PNG
    media_image4.png
    451
    825
    media_image4.png
    Greyscale
(column 38, line 42+; column 40, line 40+), as in the present claim 11. However, although Lee et al. does not teach the presently claimed dibenzothiophene compounds of the present formula B1, the claimed component B) of the liquid crystalline medium of Lee et al. additionally comprises one or more dibenzofuran compounds of formula BF1:
    PNG
    media_image5.png
    219
    825
    media_image5.png
    Greyscale
.
Manabe et al. teaches a liquid crystalline medium and the corresponding use thereof said liquid crystalline medium in a liquid crystal display device, characterized in that said liquid crystalline medium comprises a dibenzothiophene compound inclusive of the compound of the present formula B1, as represented therein by 
    PNG
    media_image6.png
    129
    354
    media_image6.png
    Greyscale
[0100], as well as dibenzofuran compounds overlapping with those utilized in Lee et al., as represented therein by 
    PNG
    media_image7.png
    130
    364
    media_image7.png
    Greyscale
[0107]. Table D illustrates examples of each of the dibenzothiophene compounds of the present formula B1 and the dibenzofuran compounds overlapping with those utilized in Lee et al. 
    PNG
    media_image8.png
    354
    617
    media_image8.png
    Greyscale
(page 33) 
    PNG
    media_image9.png
    437
    376
    media_image9.png
    Greyscale
(page 35). Also, the Examples therein, beginning on page 61 illustrate the use of each of dibenzothiophene compounds of the present formula B1 
    PNG
    media_image10.png
    200
    442
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    165
    409
    media_image11.png
    Greyscale
and dibenzofuran compounds overlapping with those utilized in Lee et al. 
    PNG
    media_image12.png
    250
    449
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    179
    445
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize the dibenzothiophene compound of the present formula B1 as taught in Manabe et al. in lieu of and/or in addition to the dibenzofurans utilized in Lee et al., in the liquid crystalline medium of Lee et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the dibenzothiophene compound.
The applied references have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant’s arguments filed 10 May 2022 with respect to the rejection in view of Goetz et al. (U.S. Patent Application Publication No. 2017/0037316), as set forth in paragraph 7 of the previous FINAL office action on them merits, have been considered but are moot because the new grounds of rejection is over Manabe et al. (U.S. Patent Application Publication No. 2017/0292072), which was not relied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments filed 10 May 2022 that the amendment to the base independent claim 1 including the recitation that the claimed liquid crystal medium “has a negative dielectric anisotropy” distinguishes the present claims from that of the prior art of record, has been fully considered and is not found persuasive. Without acquiescing any acknowledgement on whether the claimed characteristic of dielectric anisotropy is sufficient in and of itself to distinguish a claimed liquid crystalline medium from that of the prior art, the Examiner notes that the primary reference, i.e., Lee et al.  (‘637) expressly teaches that the claimed liquid crystalline medium has a negative dielectric anisotropy. 
Response to Attachments 
The “five attachments from PubChem” discussed in the remarks filed 10 May 2022 fails to comply with 37 CFR 1.98(a)(1), which requires a list of the other information submitted for consideration by the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722